DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 14, 2021 has been entered.

 Response to Amendment
	This Office Action is in response to the Applicant’s amendment filed on August 30, 2021. Claims 1 and 11 have been amended. Claims 9, 10, 13, and 14 have been withdrawn. Claims 5 and 6 have been canceled.
Response to Arguments
Applicant’s arguments filed on August 30, 2021, with respect to the rejection(s) of claim(s) 1 and 11 under U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Gaffal.


	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1, 3, 4, 7, 8, 11, 12, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 2010/0319685 A1) in view Gaffal (US 6,702,277 B1).
With regard to claim 1, Yu discloses an aerosol generator (Fig. 4) for generating liquid droplets by nebulization, comprising: 
an aperture member (32) comprising a plurality of apertures (Fig. 4) to provide the liquid droplets; 
a vibratory element (30 in conjunction with 31 integrally forming a vibratory element) comprising a piezo-electric element (Para. [0024]) arranged to generate a vibration of the aperture member (32); 
an encapsulation (5 in conjunction with 6) arranged to encapsulate a portion of the vibratory element (33 is part of vibratory element 3) comprising the piezo-electric element (Para. [0024]), and 
an interface region (figure below) is arranged between the vibratory element (30/31) and the encapsulation (5/6); 
wherein the interface region (figure below) comprises a sealing portion (figure below).

    PNG
    media_image1.png
    677
    937
    media_image1.png
    Greyscale

However, Yu does not disclose the sealing portion comprises first and second substantially flat-bottomed discontinuities formed in at least one face of the vibratory element, wherein each of the first and second substantially flat-bottomed discontinuities comprises a groove or a plurality of grooves in the vibratory element.
Gaffal teaches a labyrinth seal comprising first and second substantially flat-bottomed discontinuities (88, Fig. 1 and Col. 6 lines 41-48) formed in at least one face of an element (44), wherein each of the first and second substantially flat-bottomed discontinuities comprises a groove or a plurality of grooves in the element (88, Fig. 1 and Col. 6 lines 41-48).
It is noted by the Examiner that the prior art to Gaffal and the instant invention are directed to provide a sufficient sealing between connection parts. In accordance with MPEP 2141.01(1), a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yu, by incorporating the first and second substantially flat-bottomed discontinuities (88) as taught by Gaffal formed in at least one face of the vibratory element of Yu, for the benefit of providing grooves in addition at least partly filled by the sealing portion in order in this way to seal the vibratory element against the sealing portion. Through the undercut of the groove, the bonding of the sealing portion to the vibratory element t is improved (Col. 6 lines 41-48).
However, Yu in view of Gaffal is silent to disclose wherein the first and second substantially flat-bottomed discontinuity have a depth in a range of 10 to 50 microns.	
It is noted by the Examiner, the Applicant’s specification does not provide any criticality to support the claimed limitation about the range. In light of the specification page 11 lines 3-9, Applicant even provides various options for the range. The difference between the claimed invention and the disclosure to Yu is only relative dimensions. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yu to having the first discontinuity has a depth in the range of 10 to 50 microns. Furthermore, In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP 2144.04 IV. A).
With regard to claim 3, the device of Yu as modified by Gaffal discloses the invention as disclosed in the rejection above. Yu further discloses the vibratory element (30/31) further comprises a piezo-electric element (Para. [0024]) arranged in mechanical contact with an 
With regard to claim 4, the device of Yu as modified by Gaffal discloses the invention as disclosed in the rejection above. Yu further discloses the vibratory element (30) has a first side (top horizontal side of 30) and a second side (vertical side of 30), and the sealing portion (figure above) comprises a first sealing portion and a second sealing portion (see arrows in figure above) disposed on the first and the second sides of the vibratory element (30), respectively
With regard to claim 7, the device of Yu as modified by Gaffal discloses the invention as disclosed in the rejection above. They do not disclose wherein the groove, or grooves of the plurality of grooves, have an aspect ratio of 1.
It is noted by the Examiner, the Applicant’s specification page 3 lines 32-34 does not provide any criticality to support the claimed limitation about the range. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yu, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See MPEP 2144.05.II.  The Examiner notes that a particular parameter must be recognized as a result effective variable, in this case, that parameter is an aspect ratio of 1 which achieves the recognized result of providing an effective sealing to protect the vibratory element, therefore, one of ordinary skill in the art at the filing date of the invention would have found the claimed range through routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See also In re Boesch, 617 F.2d 272, USPQ 215 (CCPA 1980).
With regard to claim 8, the device of Yu as modified by Gaffal discloses the invention as disclosed in the rejection above. Yu in view of Gaffal further discloses the plurality of grooves (88 Gaffal) comprise grooves disposed on first and second opposite sides of the vibratory 
With regard to claim 11 and 12, the device of Yu as modified by Gaffal has all claimed structural elements. Therefore, the modified Yu’s device discloses all recited method steps.
With regard to claim 15, the device of Yu as modified by Gaffal discloses the invention as disclosed in the rejection above. Yu further discloses wherein the vibratory element (30/31) comprises a first part (30) and a second part (31) and the interface region (figure above) is arranged between the first part of the vibratory element (30) in contact with a part of the encapsulation (5). 
With regard to claim 16, the device of Yu as modified by Gaffal discloses the invention as disclosed in the rejection above. Yu further disclose wherein the second part of the vibratory element (31) not in contact with the encapsulation (5/6) is connected to the aperture member (32).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yu and Gaffal as applied to claim 1 above, and further in view of Yamamoto et al. (JP 59-132964).
With regard to claim 2, the device of Yu as modified by Gaffal discloses the invention as disclosed in the rejection above. However, Yu does not disclose an adhesive layer provided in the interface region.
Yamamoto teaches an aerosol generator for generating liquid droplets comprising an adhesive layer (4b) in the interface region.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yu, by making the sealing (33/34) out of adhesive layer as taught by Yamamoto instead of rubber, since the modification is merely simple substitution of one known element (adhesive seal) for another (rubber seal) to obtain predictable results is one of ordinary skill in the art (MPEP 2143 B).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL ZHOU whose telephone number is (571)270-1163. The examiner can normally be reached Mon-Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR HALL can be reached on 5712701814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752